Case: 12-30971   Document: 00512211396   Page: 1   Date Filed: 04/17/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                April 17, 2013
                              No. 12-30971
                            Summary Calendar                    Lyle W. Cayce
                                                                     Clerk

LAGORDIAN BROWN,

                                         Plaintiff-Appellant

v.

MICHAEL DOVE; VICTOR PINKNEY; CITY OF NATCHITOCHES,

                                         Defendants-Appellees

Cons. w/ No. 12-30979

LAGORDIAN BROWN,

                                         Plaintiff-Appellant

v.

ERIC HARRINGTON; DEE ANN HAWTHORNE; STUART WRIGHT; VAN H.
KYZAR; DANNY HALL; BRETT BRUNSON; EDWARD COLBERT, JR.; 10TH
JUDICIAL DISTRICT COURT,

                                         Defendants-Appellees


                Appeals from the United States District Court
                      for the Western District of Texas
                            USDC No. 1:12-CV-68
                            USDC No. 1:12-CV-69
     Case: 12-30971       Document: 00512211396         Page: 2     Date Filed: 04/17/2013

                                      No. 12-30971
                                    c/w No. 12-30979

Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       La Gordian Brown appeals the dismissal, as frivolous, of two 42 U.S.C.
§ 1983 actions asserting claims that arose from Brown’s arrest and incarceration
in Natchitoches, Louisiana, starting in January 2010. Brown sued the City of
Natchitoches, a Natchitoches policemen, the Natchitoches police chief, two state
court judges, two state prosecutors and their investigator, two state public
defenders, and Louisiana’s Tenth Judicial District Court.
       The state court judges are absolutely immune from liability for acts done
in their judicial capacities. See Mireles v. Waco, 502 U.S. 9, 9-10 (1991). Brown’s
blanket allegations and assertions of error do not allege any fact that would
show that the judges’ actions were taken outside of their judicial capacity. See
id. at 11-12; Arsenaux v. Roberts, 726 F.2d 1022, 1024 (5th Cir. 1982).
       The state prosecutors and their investigator also enjoy absolute immunity
for actions taken in the presentation of the state’s case, from the professional
evaluation of the evidence, to the initiation of the prosecution, and throughout
the judicial process. See Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993);
Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir. 1994). Brown’s conclusory allegations
of conspiracy and malicious prosecution do not pierce that immunity. See
Biggers, 31 F.3d at 285; Arsenaux, 726 F.2d at 1024.
       The public defenders cannot be sued under § 1983 because they were not
acting under color of state law. See Georgia v. McCollum, 505 U.S. 42, 53 (1992);
Polk County v. Dodson, 454 U.S. 312, 317-18 (1981). Although private parties
can act under color of state law if they corruptly conspire with a judge, Brown’s
assertion of a conspiracy involving his appointed lawyers is not based on any


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-30971     Document: 00512211396      Page: 3   Date Filed: 04/17/2013

                                  No. 12-30971
                                c/w No. 12-30979

factual allegation that might tend to show such a conspiracy. See Dennis v.
Sparks, 449 U.S. 24, 28-29 (1980); Arsenaux, 726 F.2d at 1024.
      As Brown acknowledges, his claim of false arrest and imprisonment is
facially untimely. See Wallace v. Kato, 549 U.S. 384, 387-90, 97 (2007). He
nonetheless argues that the district court failed to apply state law suspending
the limitation period. Louisiana law does not afford tolling based simply on a
plaintiff’s incarceration. See Lambert v. Toups, 745 So. 2d 730, 733 (La. Ct. App.
1999). Nor may a prisoner escape the running of the limitation period “based
merely upon his inability to attend to his affairs because of his personal illness”
unless that illness arises from the fault of the defendant or unless the plaintiff
has been interdicted due to mental incompetence. Corsey v. State, Through Dept.
of Corrections, 375 So. 2d 1319, 1323 (La. 1979). Brown has failed to allege any
fact that would show he was entitled to the tolling of the limitation period. See
Arsenaux, 726 F.2d at 1024; Corsey, 375 So. 2d at 1323.
      Any claims Brown has merely mentioned in his brief or omitted entirely
are waived because he provides no analysis of them, and because he may not
make arguments by adopting previous filings. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).
      The judgments of the district court dismissing his actions as frivolous are
AFFIRMED. Brown is WARNED that further frivolous litigation will result in
the imposition of monetary sanctions and limits on his access to federal courts.




                                        3